Exhibit 10.21

PROMISSORY NOTE
 
 
U.S. $35,000,000.00
Effective as of September 10, 2014



I.
COVENANT TO PAY.



1.1Promise to Pay. FOR VALUE RECEIVED, BOP FIGAT7TH LLC, a Delaware limited
liability company (herein called "Borrower", whether one or more), jointly and
severally promise to pay to the order of COMPASS BANK, an Alabama banking
corporation [herein, together with all subsequent holders of this Promissory
Note ("Note"), called "Lender"], at the principal office of Administrative Agent
at 8080 North Central Expressway, Suite 310, Dallas, Texas 75206, Attention:
Institutional Real Estate Lending Department, on or before the Maturity Date, as
hereinafter provided, the principal sum of THIRTY-FIVE MILLION AND NO/100
DOLLARS ($35,000,000.00), or so much thereof as may actually be advanced for the
benefit of Borrower by Lender under and pursuant to the Loan Agreement, together
with interest on the unpaid principal balance from time to time outstanding at
the lesser of (x) the Maximum Lawful Rate and (y) the rate herein specified and
otherwise in strict accordance with the terms and provisions hereof.


II.
INTEREST RATE COMPUTATION.



2.1    Interest Rate. Pursuant to the terms of this Note, the indebtedness
evidenced hereby may collectively consist of either zero (0) or one (1) Bank
Rate Tranche and any of zero (0), one (1), two (2), three (3), four (4) or five
(5) LIBOR Rate Tranches. Interest on the principal balance of this Note
outstanding from time to time shall accrue at either the Applicable Bank Rate or
Applicable LIBOR Rate, as specified in Sections 2.6 and 2.7 hereof; provided,
however, under no circumstances shall any Tranche at any point in time accrue
interest at a rate in excess of the Maximum Lawful Rate.


2.2    Default Rate. Upon the occurrence and during the continuation of any
Event of Default, at the option of Administrative Agent, on behalf of Lender,
the principal balance of this Note then outstanding shall bear interest for the
period beginning with the date of occurrence of such Event of Default at the
Default Rate.


2.3    Definitions. As used in this Note and the Loan Documents, the following
terms shall have the respective meanings indicated below:
Adjusted LIBOR Rate: On the applicable Effective LIBOR Date of a LIBOR Rate
Tranche, the rate per annum (rounded upwards, if necessary, to the nearest
1/1000 of 1%) determined by Administrative Agent, on behalf of Lender, to be
equal to the quotient of (a) the LIBOR Rate for such LIBOR Rate Tranche divided
by (b) one minus the Reserve Requirement on the applicable Effective LIBOR Date.
Administrative Agent: COMPASS BANK, an Alabama banking corporation whose mailing
address for notice hereunder is 8080 North Central Expressway, Suite 310,
Dallas, Texas 75206, Attention: Institutional Real Estate Lending Department,
its successors and assigns, as Administrative Agent.
Advances: Advances made by Administrative Agent, on behalf of Lender, to
Borrower pursuant to the Loan Documents including, without limitation,
Article III of the Loan Agreement.
Amortization Rate: Six percent (6.00%) per annum.
Amortization Term: A twenty-five (25) year amortization term commencing as of
the Original Maturity Date.

PROMISSORY NOTE – PAGE 1

--------------------------------------------------------------------------------



Applicable Bank Rate: The rate of interest equal to the sum of the Bank Rate
from time to time in effect plus one and one-quarter percent (1.25%) (i.e., plus
one hundred twenty-five basis points). Fluctuations in the Applicable Bank Rate
shall become effective immediately, without necessity for any notice whatsoever.
Applicable LIBOR Rate: The rate of interest equal to the sum of the Adjusted
LIBOR Rate in effect for the subject Interest Period plus two and one-quarter
percent (2.25%) (i.e., plus two hundred twenty-five basis points).
Bank Rate: The Prime Rate as published in The Wall Street Journal's "Money
Rates" table. In the event that the Prime Rate is no longer published in the
"Money Rates" table, then Administrative Agent, on behalf of Lender, shall
reasonably choose a substitute for the determination of Bank Rate which is based
upon comparable information. Borrower acknowledges that Lender may lend to
others at rates at or greater or less than the Bank Rate or the rate provided
for in this Note.
Bank Rate Tranche: That portion of the indebtedness evidenced hereby which, at a
particular point in time, bears interest at the Applicable Bank Rate.
Business Day: Any day on which commercial banks are not authorized or required
to close in Dallas, Dallas County, Texas, Los Angeles, California or New York,
New York, provided that in connection with any LIBOR Rate Tranche, the term
Business Day shall exclude any day on which commercial banks are not open for
dealings in United States Dollar deposits in London, England.
Charges: All fees and charges, if any, contracted for, charged, received, taken
or reserved by Administrative Agent or Lender in connection with the
transactions relating to this Note and the indebtedness evidenced hereby or by
the Loan Documents which are treated as interest under applicable law.
Commitment: As defined in the Loan Agreement.
Default Rate: The lesser of (a) the Maximum Lawful Rate and (b) the sum of the
Applicable LIBOR Rate in effect from day to day plus five percent (5.0%).
Effective LIBOR Date: The first day of the Interest Period applicable to a LIBOR
Rate Tranche.
Event of Default: As defined in the Loan Agreement.
Extension Option: As defined in the Loan Agreement.
Extension Period: Collectively means the First Extension Period or the Second
Extension Period, as the case may be.
First Extension Period: A period of twelve (12) months, commencing on the first
day after the Original Maturity Date.
Interest Period: The period of time commencing on the Effective LIBOR Date of
any LIBOR Rate Tranche and ending on the numerically corresponding day in the
first, second or third calendar month thereafter (as designated by written
notice by Borrower to Administrative Agent, on behalf of Lender, given
consistent with the requirements of Section 2.6 or Section 2.7 of this Note).
With respect to any Interest Period which commences on the last Business Day of
a particular calendar month (or on any day for which there is no numerically
corresponding day in the appropriate subsequent calendar month), such Interest
Period shall end on the last Business Day of the appropriate subsequent calendar
month. Any Interest Period which would otherwise extend beyond the Maturity Date
shall expire as of the Maturity Date.
Interest Rate Option Selection: As defined in the Loan Agreement.
Interest Rate Protection Agreement (Compass): As defined in the Loan Agreement.

PROMISSORY NOTE – PAGE 2

--------------------------------------------------------------------------------



LIBOR Rate: The rate per annum quoted by Reuter's Monitor Money Rates Service at
approximately 11:00 a.m. London time (or as soon thereafter as practical), two
(2) Business Days prior to the Interest Period for the offering to leading banks
in the London interbank market of United States Dollar deposits in immediately
available funds having a term comparable to the subject Interest Period and
being in an amount approximating the designated LIBOR Rate Tranche or, in the
event no such quotations are available for such date, then as published in the
day most immediately preceding such date. In the event the Reuter's Monitor
Money Rates Service ceases to be available to Administrative Agent, on behalf of
Lender, for any reason or ceases to provide London Interbank Offered Rate for
the applicable Interest Period in an amount approximating the designated LIBOR
Rate Tranche, then the LIBOR Rate shall mean the London Interbank Offered Rate
for the applicable period and amount published in The Wall Street Journal on the
first (1st) Business Day prior to the commencement of the subject Interest
Period or, in the event no such quotations are available for such date, then as
published in the day most immediately preceding such date.
LIBOR Rate Tranche: Any portion of the indebtedness evidenced hereby which, at a
particular point in time, bears interest at a common Applicable LIBOR Rate.
Lien Instrument: That certain Deed of Trust, Assignment of Leases and Rents,
Security Agreement and Fixture Filing executed by Borrower in favor of
Administrative Agent, on behalf of Lender, covering certain real and personal
property as more particularly described therein.
Loan Agreement: That certain Loan Agreement dated effective as of the date
hereof, by and among Borrower, Administrative Agent and certain financial
institutions (including Lender) from time to time a party thereto, relative to
the indebtedness evidenced by this Note and related obligations.
Loan Documents: Collectively this Note, the Loan Agreement, the Lien Instrument,
the Interest Rate Protection Agreement (Compass), if any and all other documents
evidencing, securing or pertaining to the transaction in which the indebtedness
evidenced hereby was incurred.
Maturity Date: The Original Maturity Date; subject, however, to (a) the
Extension Option, and (b) the right of acceleration as herein provided and as
provided in the Loan Documents.
Maximum Lawful Rate: The maximum lawful rate of interest which may be contracted
for, charged, taken, received or reserved by Lender in accordance with the
applicable laws of the State of Texas (or applicable United States federal law
to the extent that it permits Lender to contract for, charge, take, receive or
reserve a greater amount of interest than under Texas law), taking into account
all Charges made in connection with the loan evidenced by this Note and the Loan
Documents.
Original Maturity Date: September 10, 2017.
Outstanding Principal Balance: The amount of principal then advanced and
outstanding and payable from Borrower to Lender in accordance with this Note.
Payment Date: The tenth (10th) day of each calendar month.
Principal Reduction Amount: FIFTY-THREE THOUSAND FIVE HUNDRED EIGHTEEN AND
89/100 Dollars ($53,518.89), being that amount equal to one-twenty-fourth
(1/24th) of the aggregate principal which would be due over twenty-four (24)
months on a regularly amortized note assuming (a) a principal balance equal to
$35,000,000.00, being the estimate of the sum of (1) the Outstanding Principal
Balance, as of the Original Maturity Date, and (2) the amount of any Advances
that Borrower may request in accordance with the terms and conditions of this
Note and the Loan Agreement, except to the extent that Borrower has waived or is
no longer entitled to exercise its right to receive such Advances, all as of the
Original Maturity Date, (b) the Amortization Term and (c) an interest rate per
annum equal to the Amortization Rate. For avoidance of doubt, this amount shall
only include the principal portion of such amortization payment and shall not
include the portion of such payment attributable to interest. In the event that
the calculation of actual amount of subdefinition (a) of this definition, as of
the Original Maturity Date, is not equal to the

PROMISSORY NOTE – PAGE 3

--------------------------------------------------------------------------------



estimate of $35,000,000.00, then Lender shall recalculate the Principal
Reduction Amount, as of the Amortization Date in accordance with this
definition.
Regulation D: Regulation D of the Board of Governors of the Federal Reserve
System as the same may be amended or supplemented from time to time.
Regulatory Change: Any change after the date hereof in federal, state or foreign
laws or regulations (including Regulation D) or the adoption or making after
such date of any interpretations, directives or requests (whether or not having
the force of law) by any court or governmental or monetary authority charged
with the interpretation or administration thereof.
Reserve Requirement: On any day, that percentage (expressed as a decimal
fraction) which is in effect on such day, as provided by the Federal Reserve
System for determining the maximum reserve requirements generally applicable to
financial institutions regulated by the Federal Reserve Board comparable in size
and type to Lender, including, without limitation, basic, supplemental, marginal
and emergency reserves under Regulation D with respect to "Eurocurrency
Liabilities" as currently defined in Regulation D, or under any similar or
successor regulation with respect to Eurocurrency Liabilities or Eurocurrency
funding (or other category of liabilities which includes deposits by reference
to which the interest rate on a LIBOR Rate Tranche is determined or any category
of extensions of credit which includes loans by a non‑United States office of
Lender to United States residents).
Second Extension Period: A period of twelve (12) months commencing on the first
day after the expiration of the First Extension Period.
Tranche: Either a Bank Rate Tranche or a LIBOR Rate Tranche.
Any capitalized term used in this Note and not otherwise defined herein shall
have the meaning ascribed to each such term in the Loan Agreement. All terms
used herein, whether or not defined in this Section 2.3, and whether used in
singular or plural form, shall be deemed to refer to the object of such term
whether such is singular or plural in nature, as the context may suggest or
require.


2.4    Interest Limitation Recoupment. Notwithstanding anything in this Note to
the contrary, if at any time (a) interest at the Applicable Bank Rate or the
Applicable LIBOR Rate, (b) interest at the Default Rate, if applicable, and
(c) the Charges computed over the full term of this Note, exceed the Maximum
Lawful Rate, then the rate of interest payable hereunder, together with all
Charges, shall be limited to the Maximum Lawful Rate; provided, however, that
any subsequent reduction in the Applicable Bank Rate, the Applicable LIBOR Rate
and/or the Default Rate (as appropriate) shall not cause a reduction of the rate
of interest payable hereunder below the Maximum Lawful Rate until the total
amount of interest earned hereunder, together with all Charges, equals the total
amount of interest which would have accrued at the Applicable Bank Rate,
Applicable LIBOR Rate and/or the Default Rate (as appropriate) if such interest
rate had at all times been in effect.


2.5    Computation Period. Except for the computation of the Maximum Lawful Rate
which shall be undertaken on the basis of a 365 or 366‑day year, as the case may
be, interest on the indebtedness evidenced by this Note shall be computed on the
basis of a 360‑day year and shall accrue on the actual number of days any
principal balance hereof is outstanding.


2.6    Initial Rate Options. Borrower shall deliver to Administrative Agent, on
behalf of Lender, concurrently with the execution of this Note, an Interest Rate
Option Selection to have the initial Advance bear interest from and after the
date hereof at either (a) the Applicable Bank Rate or (b) the Applicable LIBOR
Rate. To the extent Borrower should elect that the initial Advance bear interest
at the Applicable LIBOR Rate, Borrower shall further designate a duration for
the Interest Period for such Advance (i.e., one, two or three months). In the
event Borrower fails to timely deliver notice to Administrative Agent, on behalf
of Lender, pursuant to this Section 2.6, then the initial Advance of this Note
shall bear interest at the one-month LIBOR Rate until the date specified in any
proper written notice received by Administrative Agent, on behalf of Lender,
from Borrower specifying that Borrower elects to redesignate the Applicable
LIBOR Rate pursuant to Section 2.7 hereof.

PROMISSORY NOTE – PAGE 4

--------------------------------------------------------------------------------



2.7    Subsequent Rate Options. Borrower shall have the option from time to time
during the term of this Note to designate and redesignate whether all or certain
portions of the Outstanding Principal Balance shall bear interest at the
Applicable Bank Rate or the Applicable LIBOR Rate, subject to the terms,
conditions and requirements described below:


(a)Redesignation of Rate as to Existing Indebtedness. Borrower shall be entitled
to redesignate then existing Tranches of the indebtedness evidenced hereby as
follows:


(1)Redesignating a LIBOR Rate Tranche. With respect to a LIBOR Rate Tranche, no
later than two (2) Business Days prior to the expiration of the then current
Interest Period, Borrower shall, by an Interest Rate Option Selection to
Administrative Agent, on behalf of Lender, elect to either (i) continue to have
such Tranche bear interest at the Applicable LIBOR Rate, or (ii) redesignate
such Tranche to bear interest after the expiration of the then current Interest
Period at the Applicable Bank Rate. To the extent Borrower should elect to
continue such LIBOR Rate Tranche at the Applicable LIBOR Rate, such Interest
Rate Option Selection shall not be effective unless it also designates the
duration of the immediately succeeding Interest Period (i.e., one, two or three
months). To the extent Borrower should fail to timely provide an Interest Rate
Option Selection pursuant to this Subparagraph 2.7(a)(1), then Borrower shall be
deemed to have elected to redesignate the subject Tranche so as to bear interest
at the one-month LIBOR Rate. Any LIBOR Rate Tranche may only be redesignated
effective upon the expiration of the then current Interest Period.


(2)Redesignating a Bank Rate Tranche. With respect to the Bank Rate Tranche, as
such may exist from time to time, Borrower shall be entitled to elect at any
time to redesignate all or any portion of such Bank Rate Tranche so as to bear
interest at the Applicable LIBOR Rate by giving an Interest Rate Option
Selection to Administrative Agent, on behalf of Lender, no later than two (2)
Business Days prior to the date Borrower desires such election to take effect
specifying (i) Borrower's election that all or a designated portion (i.e., a
dollar amount) of the Bank Rate Tranche be redesignated as a LIBOR Rate Tranche,
(ii) the duration of the immediately succeeding Interest Period for such LIBOR
Rate Tranche (i.e., one, two or three months), and (iii) the Effective LIBOR
Date for such LIBOR Rate Tranche (which date shall be a Business Day and shall
not be sooner than two (2) Business Days after receipt by Administrative Agent,
on behalf of Lender, of such notice).


(b)Conditions and Requirements. Borrower's right to designate, redesignate and
continue any Tranche as a LIBOR Rate Tranche is subject to the following
conditions: (i) no Event of Default shall have occurred and be continuing;
(ii) the minimum amount of any LIBOR Rate Tranche shall be $100,000.00;
(iii) the last day of any Interest Period shall not be subsequent in time to the
Maturity Date; (iv) no LIBOR Rate Tranche shall be designated, redesignated or
continued if Administrative Agent, on behalf of Lender, determines that by
reason of circumstances affecting the interbank Eurodollar market either
adequate or reasonable means do not exist for ascertaining the Adjusted LIBOR
Rate for any Interest Period, or it becomes impracticable for Lender to obtain
funds (by purchasing U.S. dollars in the interbank Eurodollar market), or if as
a result of any Regulatory Change, it shall become unlawful or impossible for
Lender to maintain any such LIBOR Rate Tranche; and (v) there shall never be
more than five (5) LIBOR Rate Tranches in effect at any one time hereunder.


III.    PAYMENTS.


3.1    Payment Schedule. This Note shall be due and payable as follows:


(a)    Commencing on the Payment Date of the first calendar month following the
effective date hereof, and continuing thereafter on the Payment Date of each
successive calendar month until the Original Maturity Date, Borrower shall pay
Administrative Agent, on behalf of Lender, interest‑only payments equal to all
then accrued but unpaid interest on the Outstanding Principal Balance;

PROMISSORY NOTE – PAGE 5

--------------------------------------------------------------------------------



(b)    In the event that the Original Maturity Date is extended to the
expiration of the First Extension Period pursuant to Section 3.9 hereof, then
commencing on the Payment Date of the first calendar month following the
Original Maturity Date and continuing thereafter on the Payment Date of each
successive month during the First Extension Period until the Maturity Date,
Borrower shall pay Administrative Agent, on behalf of Lender, successive monthly
installments each in an amount equal to the sum of (i) a principal reduction
payment in the amount of the Principal Reduction Amount, and (ii) all then
accrued but unpaid interest on the Outstanding Principal Balance;


(c)    In the event that the Maturity Date is extended to the expiration of the
Second Extension Period pursuant to Section 3.9 hereof, then commencing on the
Payment Date of the first calendar month following the month of the expiration
of the First Extension Period and continuing thereafter on the Payment Date of
each successive month during the Second Extension Period until the Maturity
Date, Borrower shall pay Administrative Agent, on behalf of Lender, successive
monthly installments each in an amount equal to the sum of (i) a principal
reduction payment in the amount of the Principal Reduction Amount, and (ii) all
then accrued but unpaid interest on the Outstanding Principal Balance; and


(d)    The Outstanding Principal Balance and any and all accrued but unpaid
interest thereon shall be due and payable in full on the Maturity Date or upon
earlier maturity hereof, whether by acceleration or otherwise.


3.2    Application. All payments on this Note shall, at the sole option of
Administrative Agent, on behalf of Lender, be applied at any time and from time
to time and in any order, to the following: (a) the payment of accrued but
unpaid interest hereon, (b) the payment or reimbursement of any expenses, costs
or obligations then due and payable (other than the principal hereof and
interest hereon) for which Borrower shall be obligated or Administrative Agent,
on behalf of Lender, entitled pursuant to the provisions hereof or of the other
Loan Documents, and (c) the payment of all or any portion of the Outstanding
Principal Balance, in either the direct or inverse order of maturity; provided,
however, that in the absence of a continuing Event of Default, any payment
applied on account of principal shall first be applied to the Bank Rate Tranche
and then to the LIBOR Rate Tranches.


3.3    Place. All payments hereunder shall be made to Administrative Agent, on
behalf of Lender, at its offices located in Dallas County, Texas; at the address
of Administrative Agent, on behalf of Lender, as specified herein; or as
Administrative Agent, on behalf of Lender, may from time to time designate in
writing to Borrower.


3.4    Business Days. If any payment of principal or interest on this Note shall
become due and payable on any day which is not a Business Day, such payment
shall be made on the next succeeding Business Day. Any such extension of time
for payment shall be included in computing interest which has accrued and shall
be payable in connection with such payment.


3.5    Legal Tender. All amounts payable hereunder are payable in lawful money
or legal tender of the United States of America.


3.6    Prepayment. Subject to the terms of this Section 3.6, Borrower shall have
the right to prepay, at any time and from time to time without premium or
penalty, the entire unpaid principal balance of this Note or any portion
thereof, but must also pay the amount of then accrued but unpaid interest on the
amount of principal being so prepaid. Any such partial prepayments of principal
shall be applied in inverse order of maturity to the last maturing
installment(s) of principal. Notwithstanding anything to the contrary set forth
in this Section 3.6, to the extent Borrower should attempt to effectuate a
prepayment of all or any portion of a LIBOR Rate Tranche, then any such
prepayment may be effectuated only contemporaneously with Borrower's payment to
Administrative Agent, on behalf of Lender, of any sums due hereunder pursuant to
Section 3.8 as a result of such prepayment. It is expressly agreed and
understood that this Note does not evidence a revolving facility in that any
amount so prepaid may not be readvanced.


3.7    Additional Amounts. Borrower shall pay directly to Administrative Agent,
on behalf of Lender, from time to time such amounts as Administrative Agent, on
behalf of Lender, may reasonably determine to be necessary to compensate
Administrative Agent, on behalf of Lender, for any costs actually incurred which
are solely attributable to its making or maintaining any Advance or its
obligation to make any Advance or any reduction in any

PROMISSORY NOTE – PAGE 6

--------------------------------------------------------------------------------



amount receivable by Administrative Agent, on behalf of Lender, with respect to
any Advance or such obligation resulting from any Regulatory Change which:


(a)changes the basis of taxation of any taxes payable to Lender (other than (A)
Indemnified Taxes, (B) taxes described in clauses (b) through (d) of the
definition of Excluded Taxes, and (C) Other Connection Taxes that are imposed on
or measured by net income (however denominated) or that are franchise taxes or
branch profits taxes);


(b)imposes or modifies any reserve, special deposit, minimum capital, capital
ratio or similar requirement relating to any extensions of credit or other
assets of, or any deposits with or other liabilities or commitments of, Lender;
or


(c)imposes any other condition affecting the Loan Agreement, this Note or any of
such extensions of credit or liabilities or commitments.
Notwithstanding the foregoing, Borrower shall not be responsible pursuant to
this Section 3.7 for amounts incurred as a result of any Regulatory Change (i)
which is applicable solely to Lender due to Lender being considered insolvent or
in imminent danger of becoming insolvent or (ii) to the extent such amounts are
not charged to similarly situated borrowers in connection with extensions of
credit.
3.8    Compensation. Borrower shall pay directly to Administrative Agent, on
behalf of Lender, from time to time such amounts as Administrative Agent, on
behalf of Lender, may determine to be necessary to compensate Administrative
Agent, on behalf of Lender, for any actual loss, cost or expense incurred by it
as a direct result of any payment or prepayment of a LIBOR Rate Tranche for any
reason (including, without limitation, the acceleration of the unpaid principal
balance hereof pursuant to Section 4.2 hereof) occurring on a date other than
the last day of the Interest Period for such LIBOR Rate Tranche.
3.9    Extension Option. Borrower shall have the right and option to extend the
Original Maturity Date (a) to a date ending upon the expiration of the First
Extension Period and (b) upon expiration of the First Extension Period, to a
date ending upon the expiration of the Second Extension Period, in accordance
with and subject to the terms and conditions of the Loan Agreement. Upon any
extension of the Maturity Date of this Note, the terms and provisions of the
Note shall be in full force and effect without any amendments or modifications
thereto except as agreed to in writing by Borrower and Administrative Agent, on
behalf of Lender, except for the payment of principal as provided in
Subsections 3.1(b) and (c) hereof, plus accrued interest, shall continue to be
due and payable as provided in such Section.


IV.    DEFAULT AND REMEDIES.


4.1    Default. Borrower shall be in default hereunder immediately upon the
occurrence and during the continuance of an Event of Default.


4.2    Remedies. If an Event of Default shall occur and be continuing, then
Administrative Agent, on behalf of Lender, may, at its option, without notice or
demand, declare the unpaid principal balance of, and the accrued but unpaid
interest on, this Note immediately due and payable, foreclose all liens and
security interests securing payment hereof, pursue any and all other rights,
remedies and recourses available to Administrative Agent, on behalf of Lender,
or pursue any combination of the foregoing. All remedies hereunder, under the
Loan Documents and at law or in equity shall be cumulative.


4.3    Waiver. Except as specifically provided in the Loan Documents, Borrower
and any endorsers or guarantors hereof severally waive presentment and demand
for payment, notice of intent to accelerate maturity, notice of acceleration of
maturity, protest and notice of protest and non‑payment, bringing of suit and
diligence in taking any action to collect any sums owing hereunder or in
proceeding against any of the rights and collateral securing payment hereof.
Borrower and any endorsers or guarantors hereof agree (a) that the time for any
payments hereunder may be extended from time to time without notice and consent,
(b) to the acceptance of further collateral, and/or (c) the release of any
existing collateral for the payment of this Note, all without in any manner
affecting their

PROMISSORY NOTE – PAGE 7

--------------------------------------------------------------------------------



liability under or with respect to this Note. No extension of time for the
payment of this Note or any installment hereof shall affect the liability of
Borrower under this Note or any endorser or guarantor hereof even though
Borrower or such endorser or guarantor is not a party to such agreement.


4.4    No Waiver. Failure of Administrative Agent, on behalf of Lender, to
exercise any of the options granted herein to Administrative Agent, on behalf of
Lender, upon the happening of one or more of the events giving rise to such
options shall not constitute a waiver of the right to exercise the same or any
other option at any subsequent time in respect to the same or any other event.
The acceptance by Administrative Agent, on behalf of Lender, of any payment
hereunder that is less than payment in full of all amounts due and payable at
the time of such payment shall not constitute a waiver of the right to exercise
any of the options granted herein to Administrative Agent, on behalf of Lender,
at that time or at any subsequent time or nullify any prior exercise of any such
option without the express written acknowledgment of Administrative Agent, on
behalf of Lender.


4.5    Collection Costs. Borrower agrees to pay all costs of collection hereof
when actually incurred, including reasonable attorneys' fees, whether or not any
legal action shall be instituted to enforce this Note. Notwithstanding the
foregoing, whenever the term "attorneys' fees" or "reasonable attorneys' fees"
is used herein or in any other Loan Document, such term shall mean fees of
Administrative Agent's outside counsel, on behalf of Lender, based on work
actually completed at its standard hourly rates, notwithstanding any statutory
presumption to the contrary.


4.6    Late Fee. In lieu of the interest on past‑due installments provided for
in this Note, Administrative Agent, on behalf of Lender, may collect a late
charge not to exceed five cents ($0.05) for each one dollar ($1.00) for each
payment of interest, principal and, if applicable, any other sums due hereunder
or under any of the other Loan Documents more than ten (10) days in arrears, to
cover the extra expense involved in handling delinquent accounts, provided, that
(a) should such late charge constitute interest under any applicable law, such
late charge shall not, together with other interest to be paid, charged,
contracted for, received or reserved against or taken on the indebtedness
evidenced by this Note or indebtedness arising under any other Loan Documents,
exceed the Maximum Lawful Rate, and (b) such late charge shall not apply to any
failure to pay the Outstanding Principal Balance on the Maturity Date.


V.    MISCELLANEOUS.


5.1    Loan Documents. This Note is issued pursuant to the Loan Agreement and is
secured, inter alia, by the Lien Instrument.


5.2    Notices. All notices or other communications required or permitted to be
given pursuant hereto shall be in accordance with the provisions of the Loan
Agreement.


5.3    GOVERNING LAW. THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF TEXAS AND THE APPLICABLE LAWS OF THE UNITED STATES
OF AMERICA. THIS NOTE IS PERFORMABLE IN DALLAS COUNTY, TEXAS. Any action or
proceeding under or in connection with this Note against Borrower or any other
party ever liable for payment of any sums of money payable on this Note may be
brought in any state or federal court in Dallas County, Texas. Borrower and each
such other party hereby irrevocably (a) submits to the nonexclusive jurisdiction
of such courts, and (b) waives any objection it may now or hereafter have as to
the venue of any such action or proceeding brought in such court or that such
court is an inconvenient forum.


5.4    Interest Limitation. It is expressly stipulated and agreed to be the
intent of Borrower, Administrative Agent and Lender at all times to comply with
the applicable Texas law governing the maximum rate or amount of interest
payable on this Note or the indebtedness evidenced hereby and by the other Loan
Documents (or applicable United States federal law to the extent that it permits
Lender to contract for, charge, take, reserve or receive a greater amount of
interest than under Texas law). If (a) the applicable law is ever judicially
interpreted so as to render usurious any amount called for under this Note or
under any of the other Loan Documents, or contracted for, charged, taken,
reserved or received with respect to the indebtedness evidenced by this Note and
the other Loan Documents, or (b) Lender's exercise of the option herein
contained to accelerate the maturity of this Note or any

PROMISSORY NOTE – PAGE 8

--------------------------------------------------------------------------------



prepayment by Borrower results in Borrower having paid any interest in excess of
that permitted by applicable law, then it is Borrower's and Lender's express
intent that (i) all excess amounts theretofore collected by Lender be credited
on the principal balance of this Note (or, if this Note has been or would
thereby be paid in full, refunded to Borrower), and (ii) the provisions of this
Note and the other Loan Documents immediately be deemed reformed and the amounts
thereafter collectible hereunder and thereunder reduced, without the necessity
of the execution of any new document, so as to comply with the applicable law,
but so as to permit the recovery of the fullest amount otherwise called for
hereunder and thereunder. All sums paid or agreed to be paid to Lender for the
use, forbearance and detention of the indebtedness evidenced hereby and by the
other Loan Documents shall, to the extent permitted by applicable law, be
amortized, prorated, allocated and spread throughout the full term of such
indebtedness until payment in full so that the rate or amount of interest on
account of such indebtedness does not exceed the usury ceiling from time to time
in effect and applicable to such indebtedness for so long as debt is
outstanding. To the extent that Lender is relying on Chapter 303, as amended, of
the Texas Finance Code to determine the Maximum Lawful Rate payable on such
indebtedness, Lender will utilize the weekly rate ceiling from time to time in
effect as provided in such Chapter 303, as amended. To the extent United States
federal law permits Lender to contract for, charge or receive a greater amount
of interest than Texas law, Lender will rely on United States federal law
instead of such Chapter 303, as amended, for the purpose of determining the
Maximum Lawful Rate. Additionally, to the extent permitted by applicable law now
or hereafter in effect, Lender may, at its option and from time to time,
implement any other method of computing the Maximum Lawful Rate under such
Chapter 303, as amended, or under other applicable law by giving notice, if
required, to Borrower as provided by applicable law now or hereafter in effect.
In no event shall the provisions of Chapter 346 of the Texas Finance Code (which
regulates certain revolving credit loan accounts and revolving triparty
accounts) apply to the indebtedness evidenced hereby. Borrower hereby agrees
that as a condition precedent to any claim seeking usury penalties against
Lender, Borrower will provide written notice to Lender, advising Lender in
reasonable detail of the nature and amount of the violation, and Lender shall
have sixty (60) days after receipt of such notice in which to correct such usury
violation, if any, by either refunding such excess interest to Borrower or
crediting such excess interest against this Note and/or any other indebtedness
then owing by Borrower to Lender. Notwithstanding anything to the contrary
contained herein or in any of the other Loan Documents, it is not the intention
of Lender to accelerate the maturity of any interest that has not accrued at the
time of such acceleration or to collect unearned interest at the time of such
acceleration.


5.5    Captions. The article and section headings used in this Note are for
convenience of reference only and shall not affect, alter or define the meaning
or interpretation of the text of any article or section contained in this Note.


5.6    WAIVER OF RIGHT TO TRIAL BY JURY. TO THE EXTENT PERMITTED BY APPLICABLE
LAW, BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ALL RIGHT TO TRIAL
BY JURY IN ANY ACTION, SUIT, PROCEEDING, OR COUNTERCLAIM THAT RELATES TO OR
ARISES OUT OF ANY OF THE LOAN DOCUMENTS OR THE ACTS OR FAILURE TO ACT OF OR BY
ADMINISTRATIVE AGENT OR LENDER IN THE ENFORCEMENT OF ANY OF THE TERMS OR
PROVISIONS OF THIS NOTE OR THE OTHER LOAN DOCUMENTS.


5.7    NO ORAL AGREEMENTS. THIS NOTE AND ALL THE OTHER LOAN DOCUMENTS EMBODY THE
FINAL, ENTIRE AGREEMENT OF BORROWER ADMINISTRATIVE AGENT AND LENDER AND
SUPERSEDE ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS AND
UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE SUBJECT MATTER HEREOF
AND THEREOF AND MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF BORROWER,
ADMINISTRATIVE AGENT OR LENDER. THERE ARE NO ORAL AGREEMENTS BETWEEN BORROWER,
ADMINISTRATIVE AGENT OR LENDER. The provisions of this Note and the Loan
Documents may be amended or revised only by an instrument in writing signed by
Borrower, Administrative Agent, and Lender.


5.8    Exculpation. The provisions of Section 11.15 of the Loan Agreement are
hereby incorporated by reference into this Lien Instrument to the same extent
and with the same force as if fully set forth herein.




[Remainder of page intentionally left blank]





PROMISSORY NOTE – PAGE 9

--------------------------------------------------------------------------------



EXECUTED to be effective as of the date first above written.
 
BORROWER:
BOP FIGAT7TH LLC,
a Delaware limited liability company
By: /s/ JASON KIRSCHNER
Name:Jason Kirschner
Title:Vice President, Finance




PROMISSORY NOTE – SIGNATURE PAGE